Stating the facts more fully: On July 1, 1912, T.A. Sterritt, in the district court of Murray county, sued Zora Daniel, Virgil R. Coss, W.D. Smead, E.K. Gaylord, and W.R. Main in ejectment and to clear his title to a certain tract of land described as "The west half of the northeast quarter and the east half of the southeast quarter of the northwest quarter of the northwest quarter of section 27, township 1 south, range 3 east of the Indian base and meridian, containing 100 acres more or less, and being the entire homestead allotment of William Hendrix, Choctaw Indian, being enrolled as less than a half-blood," alleging that he held the legal and equitable title thereto by virtue of a certain warranty deed made, executed, and delivered to him by William Hendrix and Evelina, his wife, on July 27, 1908, but which, he says, by mistake of both parties thereto and the scrivener was made to read, "The east half of the northeast one-fourth," etc., of said section, which land, *Page 452 
he further says, was no part of said allotment and no part of any land belonging to said Hendrix; that the patent to his homestead was at that time duly recorded, and it was the intention of all parties to said deed to thereby convey said homestead to plaintiff; that after said deed was duly recorded, to-wit, on May 8, 1909, defendant Zora Daniel, with knowledge thereof and that the same conveyed or was intended to convey the title to said homestead, procured a deed thereto, as described in said patent, from said Hendrix and wife, and, after mortgaging the same to Coss, who assigned the same to Smead, by warranty deed, on April 15, 1910, conveyed all but 20 acres thereof to defendant Gaylord, who, by his tenant, Main, together with Zora Daniel, is now in possession of said allotment, claiming title. Plaintiff further alleged that, at the time of the execution and delivery to him of said deed, Gaylord had notice of plaintiff's deed from the said Hendrix, and, in effect, that the Daniel deed was procured in fraud of his rights, and that Gaylord, at the time he took his deed, had knowledge of and participated in the fraud. He prayed judgment against each of the defendants for possession and damages for withholding the same, and that all of said deeds to defendants be set aside and canceled as a cloud upon his title. Daniel and Smead made default. Upon issue joined, by answer of the other defendants and reply, there was trial to the court, and judgment for plaintiff granting him sweeping relief and taxing defendants with the costs.
After motion for a new trial filed and overruled, Coss, Gaylord, and Main bring the case here without joining either, Zora Daniel or Smead as parties plaintiff or defendant. The cause is now before us on motion to dismiss for want of necessary parties. There can be no *Page 453 
doubt but that this is a joint judgment. Adams v. Higgins,47 Okla. 323, 147 P. 1011; Springfield et al. v. Thompson etal., 47 Okla. 565, 149 P. 1093; Boyd et al. v. Robinson etal., 47 Okla. 591, 149 P. 1146; Billy v. Unknown Heirs ofGray, Deceased, et al., 35 Okla. 430, 130 P. 533; Appleby v.Dowden, 35 Okla. 706, 132 P. 349.
Aside from Smead being a necessary party in the court below, Zora Daniel is a necessary party to this appeal. We say she is a necessary party not only for the reason that her deed from Hendrix and wife, under which she claimed title to all the land in controversy and right of possession to the 20 acres to which she still retained title, had been set aside, but for the further reason that she still retained an interest in that part of the subject-matter of the suit by reason of her covenant of warranty contained in her deed conveying 80 acres thereof to Gaylord. This is in keeping with our holding in Crow v.Hardridge, 43 Okla. 463, 143 P. 183. There, in the syllabus, we said:
"In a suit to set aside one deed on the ground of the minority of the grantor and for fraud in the grantee, and another on the ground that his grantee took title to the land with knowledge of and participated in the fraud, both the grantor and grantee in the second deed are necessary parties to a suit to clear both deeds as a cloud on plaintiff's title and necessary parties in this court to review a judgment granting such relief."
Being relied on in the briefs, as the soundness of the opinion in that case is assailed on this rehearing, we say that, as the same is in keeping with the best-considered cases, we adhere to it. Whether Zora Daniel is a necessary party either in the trial court or here, turns upon the question whether she has parted with her interest in *Page 454 
the subject-matter of the suit. That she has not is evidenced not only by the fact that at the time of the rendition of the judgment in question she was in possession of 20 acres of the land in controversy, claiming title thereto by virtue of a deed which was set aside, but by the further fact that, as to the remaining 80 acres, in the event her deed conveying the same to Gaylord was set aside, she would be liable to answer to him on her warranty. 16 Cyc. 188, says:
"* * * One who has parted with his interest in the subject-matter must nevertheless be made a party where plaintiff's success in a controversy with his successor would require the adjustment of equities between such former owner and the successor. * * * In order to accomplish the object of completely adjudicating the controversy and of rendering the performance of the decree perfectly safe to those compelled to obey it, it is frequently necessary to bring in as a party one against whom or whose interest plaintiff seeks no relief, but against whom the principal defendant would have a demand in the event of plaintiff's success."
6 Cyc. 322, under the heading of Cancellation of Instruments, says:
"The grantor, if not a plaintiff in the suit, should be joined as defendant. * * * All persons claiming under the deed, or holding the title to a part of the land conveyed, are properly joined, though each defendant may have a separate interest in the fruits of the fraud in which they combined * * *"  — citing House v. Mullen, 22 Wall. 42, 22 L. Ed. 838.
In Hannibal   St. J. R. Co. v. Nortoni, 154 Mo. 142, 55 S.W. 220, in the syllabus it is said:
"The maker of a deed which is a fraud on the rights of the true owner is a necessary party, as well as the grantee, in a suit to set it aside." *Page 455 
In Busby v. Littlefield, 31 N.H. 193, the bill alleged that plaintiff had conveyed by mistake more land than was intended; that the land had been conveyed by warranty deed from his grantee to a third party and by the latter to defendant, who took with notice of the mistake. The object of the bill was to compel defendant's release. It was held that the warrantors were necessary parties for defendant's protection.
In Hill v. Lewis, 45 Kan. 162, 25 P. 589, the syllabus reads:
"In an action to set aside certain conveyances of real estate, it was alleged that the plaintiffs, L. and husband, owned and resided on a tract of land as their homestead, and that, while so occupying it, the husband executed a conveyance of the same to H., without the consent of his wife; that subsequently H. and his wife, Lydia H., executed a deed with the mutual covenants of warranty to P. This action to set aside both of these conveyances was brought against H. and P., without joining as a defendant Lydia H., one of the grantors of P. Held, that she is a necessary party in the action to cancel the deed in which she joined as grantor, and that the petition disclosed upon its face a defect of parties defendant."
We see no need of multiplying authorities upon a point so well settled. But, see Florida Land Rock Phosphate Co. v.Anderson, 50 Fla. 501, 39 So. 392; Detwiler v. Louison, 18 Cir. Ct. Rep. 434; Fraser, Adm'r, v. Passage et al., 63 Mich. 551, 30 N.W. 334; Nouvet v. Heirs of Armant, 12 La. Ann. 71;Long v. Barnes, 13 La. Ann. 392; Hutchinson v. Johnson, 19 La. Ann. 141; Thornton v. Gaar, 87 Va. 315, 12 S.E. 753;Henderson v. Henderson, 9 Grat. (Va.) 394; Cook v. Lake,50 App. Div. 92, 63 N.Y. Supp. 818; Davis v. Rogers, 33 Me. 222;Oliver v. Clifton, 59 Ark. 187, 26 S.W. 817; Getzelman *Page 456 v. Blazier, 112 Ill. App. 648; Donovan v. Champion et al., 85 Fed. 71, 29 C. C. A. 30; Ayres v. Polsdorfer, 105 Fed. 737, 45 C. C. A. 24; Jones v. Wilson, 69 Ala. 400; S. Blum   Co. v.Wyly, 111 La. 1092, 36 So. 202; Farmers'   Merchants' Bankv. City of Detroit, 12 Mich. 445; Pappenheimer v.Roberts, 24 W. Va. 702; Cancellation of Instruments, 4 R. C. L., sec. 29; 19 Century Digest, Equity, sec. 250.
For the reason that Zora Daniel is not named in the petition in error as either a party plaintiff or defendant in error, and was not served with case-made, as stated in the main opinion, this case is ruled by the Linotype Company case there cited, and Rev. Laws 1910, sec. 6559, has no application.
The original opinion is adhered to, and the cause stands dismissed.
All the Justices concur.